DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-40 are pending.  Examiner acknowledges Applicant’s amendments to claims 1 and 21.

Response to Amendment
The amendment filed 11/30/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material, for both claims 1 and 21, which is not supported by the original disclosure is as follows:
“a seal interference amount which is the diameter difference between an outer diameter of the seal portion of the pin and an inner diameter of the seal portion of the box in a state before the make-up is set to Is,
a thread interference amount which is the diameter difference between an outer diameter of the root of the male thread portion and an inner diameter of the crest of the female thread portion in a state before the make-up is set to It,
a taper of the tapered surface of the pin is set to Ts,
a taper of the tapered thread is set to Tt,
Is, It, Ts and Tt satisfy an inequality Is/Ts > It/Tt”.

Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
a seal interference amount which is the diameter difference between an outer diameter of the seal portion of the pin and an inner diameter of the seal portion of the box in a state before the make-up is set to Is;
a thread interference amount which is the diameter difference between an outer diameter of the root of the male thread portion and an inner diameter of the crest of the female thread portion in a state before the make-up is set to It;
a taper of the tapered surface of the pin is set to Ts;
a taper of the tapered thread is set to Tt; and,
Is, It, Ts and Tt satisfy an inequality Is/Ts > It/Tt,

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 21 recite “wherein in a state after a make-up, a root of the male thread portion and a crest of the female thread portion interfere with each other in a radial direction, the seal portion of the pin and the seal portion of the box interfere with each other in a radial direction,
a seal interference amount which is the diameter difference between an outer diameter of the seal portion of the pin and an inner diameter of the seal portion of the box in a state before the make-up is set to Is,
a thread interference amount which is the diameter difference between an outer diameter of the root of the male thread portion and an inner diameter of the crest of the female thread portion in a state before the make-up is set to It,
a taper of the tapered surface of the pin is set to Ts,
a taper of the tapered thread is set to Tt,
Is, It, Ts and Tt satisfy an inequality Is/Ts > It/Tt”.
It is not clear from the specification or the drawings where these newly added limitations to claims 1 and 21 are shown or described.  Applicant states that the description of original claim 1 and the entire description of the specification including paragraphs [0058]-[0059], [0073]-
Claims 1 and 21 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 21 recite “a taper of the tapered thread is set to Tt…”
It is not clear what Applicant means by “a taper of the tapered thread is set to Tt”.  Which tapered thread is Applicant trying to recite?  Does Applicant mean to recite the tapered thread of the box, the pin or both?  As Applicant has not specified which tapered thread is being utilized to set as “Tt”, the value of Tt cannot be determined.
As it is not clear to Examiner what Applicant is trying to claim with regard to claims 1 and 21, claims 1-40 will be interpreted as best understood by Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 15, 18, 21, 22, 25, 35 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noel et al U.S. Patent No. 6,349,979.

As best understood by Examiner, with regard to claim 1, Noel et al disclose a threaded connection connecting a first pipe and a second pipe, the threaded connection comprising:
a box (at 31) which is an opening end of the second pipe (at 30); and
a truncated cone shaped pin (at 11) which is an end of the first pipe (at 10) and is inserted into the box (see Figure 6), wherein
the pin includes a male thread portion (at 15) which is a tapered thread (see column 6, line 12), and a seal portion (at 17) which includes a tapered surface (see column 6, lines 53-54), and
the box includes a female thread portion (at 35) which is a tapered thread (see column 7, lines 34-37), and a seal portion (at 37) which includes a tapered surface (see column 7, lines 31-32), and wherein
in a state after a make-up,
a root of the male thread portion and a crest of the female thread portion interfere with each other in a radial direction (see column 8, lines 1-3 and Figure 6),
the seal portion of the pin and the seal portion of the box interfere with each other in a radial direction (see column 8, lines 5-7 and Figure 6),

a thread interference amount which is the diameter difference between an outer diameter of the root of the male thread portion (at 15) and an inner diameter of the crest of the female thread portion (at 35) in a state before the make-up (see Figures 1 and 4 in the state before make-up) is set to It,
a taper of the tapered surface (at 17) of the pin is set to Ts,
a taper of the tapered thread (at 15 or 35) is set to Tt,
Is, It, Ts and Tt satisfy an inequality Is/Ts > It/Tt, and
in a state before the make-up (see Figures 1 and 4 in the state before make-up), a minimum diameter of the tapered surface of the pin is smaller than a maximum diameter of the tapered surface of the box.

As best understood by Examiner, with regard to claim 2, Noel et al disclose
wherein the seal portion of the pin (at 11) is provided on each of a tip side of the pin (at 17) from the male thread portion (at 15) and a base side of the pin (seal portion between 14 and 15) from the male thread portion (at 15).

As best understood by Examiner, with regard to claim 5, Noel et al disclose
wherein the pin (at 11) further includes an abutment surface which is provided on a tip (at 18) or a base (at 14) of the pin.


wherein each of the first pipe and the second pipe is a steel pipe (see column 11, lines 2-3).

As best understood by Examiner, with regard to claim 15, Noel et al disclose 
wherein the pin (at 11) further includes an abutment surface which is provided on a tip (at 18) or a base (at 14) of the pin.

As best understood by Examiner, with regard to claim 18, Noel et al disclose 
wherein each of the first pipe and the second pipe is a steel pipe (see column 11, lines 2-3).

As best understood by Examiner, with regard to claim 21, Noel et al disclose a threaded connection connecting a first pipe and a second pipe, the threaded connection being prepared by:
providing a female thread portion (at 35) which is a tapered thread (see column 7, lines 34-37), and a seal portion (at 37) which includes a tapered surface (see column 7, lines 31-32), to a box (at 31) which is an opening end of the second pipe (at 30);
providing a male thread portion (at 15) which is a tapered thread (see column 6, line 12), and a seal portion (at 17) which includes a tapered surface (see column 6, lines 53-54), to a truncated cone shaped pin (at 11) which is an end of the first pipe (at 10) and is inserted into the box (see Figure 6),

screwing the male thread portion into the female thread portion (see Figure 6), the male thread portion (at 15) and the female thread portion (at 35) configured such that a root of the male thread portion and a crest of the female thread portion interfere with each other (see column 8, lines 1-3 and Figure 6) after the seal portion of the pin and the seal portion of the box interfere with each other (see column 8, lines 5-7 and Figure 6 – also note that the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation is given little patentable weight.  The invention as assembled in its final state is given patentable weight.  Intermediate steps are given little patentable weight.), and wherein
in a state after a make-up,
a root of the male thread portion and a crest of the female thread portion interfere with each other in a radial direction (see column 8, lines 1-3 and Figure 6), 
the seal portion of the pin and the seal portion of the box interfere with each other in a radial direction(see column 8, lines 5-7 and Figure 6),
a seal interference amount which is the diameter difference between an outer diameter of the seal portion (at 17) of the pin and an inner diameter of the seal portion (at 37) of the box in a state before the make-up (see Figures 1 and 4 in the state before make-up) is set to Is,
a thread interference amount which is the diameter difference between an outer diameter of the root of the male thread portion (at 15) and an inner diameter of the crest of the female thread portion (at 35) in a state before the make-up (see Figures 1 and 4 in the state before make-up) is set to It,

a taper of the tapered thread (at 15 or 35) is set to Tt, and
Is, It, Ts and Tt satisfy an inequality Is/Ts > It/Tt.

As best understood by Examiner, with regard to claim 22, Noel et al disclose,
wherein the seal portion of the pin (at 11) is provided on each of a tip side of the pin (at 17) from the male thread portion (at 15) and a base side of the pin (seal portion between 14 and 15) from the male thread portion (at 15).

As best understood by Examiner, with regard to claim 25, Noel et al disclose,
wherein the pin (at 11) further includes an abutment surface which is provided on a tip (at 18) or a base (at 14) of the pin.

As best understood by Examiner, with regard to claim 35, Noel et al disclose,
wherein the pin (at 11) further includes an abutment surface which is provided on a tip (at 18) or a base (at 14) of the pin.

As best understood by Examiner, with regard to claim 38, Noel et al disclose 
wherein each of the first pipe and the second pipe is a steel pipe (see column 11, lines 2-3).

Claim(s) 1, 2, 4, 5, 13, 17, 21, 23-25, 34 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elder et al Canadian Patent No. 2,807,087.

As best understood by Examiner, with regard to claim 1 and as seen in Figures 1-3, Elder et al disclose a threaded connection connecting a first pipe and a second pipe, the threaded connection comprising:
a box (at 102) which is an opening end of the second pipe; and
a truncated cone shaped pin (at 101) which is an end of the first pipe and is inserted into the box, wherein
the pin includes a male thread portion (at 104 or 105) which is a tapered thread (paragraph 31, line 8), and a seal portion (at 152) which includes a tapered surface (paragraph 41, lines 1-2), and
the box includes a female thread portion (at 106 or 107) which is a tapered thread (paragraph 31, line 8), and a seal portion (at 162) which includes a tapered surface (paragraph 41, lines 1-2), and wherein
in a state after a make-up,
a root of the male thread portion and a crest of the female thread portion interfere with each other in a radial direction (see Figure 3 at J and 105),
the seal portion of the pin and the seal portion of the box interfere with each other in a radial direction (see Figure 2 and paragraph 41, lines 2-3),
a seal interference amount which is the diameter difference between an outer diameter of the seal portion (at 152) of the pin and an inner diameter of the seal portion (at 162) of the box in a state before the make-up (not shown in drawings but understood as two separate elements prior to make-up) is set to Is,

a taper of the tapered surface (at 152) of the pin is set to Ts,
a taper of the tapered thread (at 104 or 105 or 106 or 107) is set to Tt,
Is, It, Ts and Tt satisfy an inequality Is/Ts > It/Tt, and
in a state before the make-up (not shown in drawings but understood as two separate elements prior to make-up), a minimum diameter of the tapered surface of the pin is smaller than a maximum diameter of the tapered surface of the box.

As best understood by Examiner, with regard to claim 2 and as seen in Figures 1A-2B, Elder et al disclose 
wherein the seal portion of the pin is provided on each of a tip side (at 125) of the pin from the male thread portion and a base side (portion of 101 next to 171 past the threads 105) of the pin from the male thread portion.

As best understood by Examiner, with regard to claim 4 and as seen in Figures 1-3, Elder et al disclose
wherein the male thread portion is divided into a plurality of male thread portions (at 104, 105) along a pipe axis direction of the first pipe, and
the seal portion (at 152) of the pin is further provided between the male thread portions adjacent to each other in the pipe axis direction.


wherein the pin (at 101) further includes an abutment surface which is provided on a tip (abutment surface of 101 next to 174) or a base (abutment surface of 101 next to 171) of the pin.

As best understood by Examiner, with regard to claim 13 and as seen in Figures 1A-2B, Elder et al disclose 
wherein the male thread portion is divided into a plurality of male thread portions (at 104, 105) along a pipe axis direction of the first pipe, and
the seal portion (at 125) of the pin is further provided between the male thread portions adjacent to each other in the pipe axis direction.

As best understood by Examiner, with regard to claim 17 and as seen in Figures 1-3, Elder et al disclose 
wherein the pin (at 101) further includes an abutment surface which is provided on a tip (abutment surface of 101 next to 174) or a base (abutment surface of 101 next to 171) of the pin.

As best understood by Examiner, with regard to claim 21 and as seen in Figures 1-3, Elder et al disclose a threaded connection connecting a first pipe and a second pipe, the threaded connection being prepared by:
providing a female thread portion (at 106 or 107) which is a tapered thread (paragraph 31, line 8), and a seal portion (at 162) which includes a tapered surface (paragraph 41, lines 1-2), to a box which is an opening end of the second pipe;

setting a minimum diameter of the tapered surface of the pin being smaller than a maximum diameter of the tapered surface of the box (configured to be set as such to allow the pin to be inserted into the box), and
screwing the male thread portion into the female thread portion, the male thread portion and the female thread portion configured such that a root of the male thread portion and a crest of the female thread portion interfere with each other after the seal portion of the pin and the seal portion of the box interfere with each other (note that the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation is given little patentable weight.  The invention as assembled in its final state is given patentable weight.  Intermediate steps are given little patentable weight.), and wherein
in a state after a make-up,
a root of the male thread portion and a crest of the female thread portion interfere with each other in a radial direction (see Figure 3 at J and 105), 
the seal portion of the pin and the seal portion of the box interfere with each other in a radial direction (see Figure 2 and paragraph 41, lines 2-3),
a seal interference amount which is the diameter difference between an outer diameter of the seal portion (at 152) of the pin and an inner diameter of the seal portion (at 162) of the box in a state before the make-up (not shown in drawings but understood as two separate elements prior to make-up) is set to Is,

a taper of the tapered surface (at 152) of the pin is set to Ts,
a taper of the tapered thread (at 104 or 105 or 106 or 107) is set to Tt, and
Is, It, Ts and Tt satisfy an inequality Is/Ts > It/Tt.

As best understood by Examiner, with regard to claim 23 and as seen in Figures 1A-2B, Elder et al disclose 
wherein the pin (at 10) further includes an R portion (R portion of 101 at tip) which is provided on a tip side (tip of 101 next to 174) of the pin from the seal portion (at 152) of the pin, and
the box (at 20) further includes an R portion (R portion of 102 at tip) which is provide on a tip side (tip of 102 next to 171) of the box from the seal portion (at 162) of the box.

As best understood by Examiner, with regard to claim 24 and as seen in Figures 1-3, Elder et al disclose 
wherein the male thread portion is divided into a plurality of male thread portions (at 104, 105) along a pipe axis direction of the first pipe, and
the seal portion (at 152) of the pin is further provided between the male thread portions adjacent to each other in the pipe axis direction.


wherein the pin (at 101) further includes an abutment surface which is provided on a tip (abutment surface of 101 next to 174) or a base (abutment surface of 101 next to 171) of the pin.

As best understood by Examiner, with regard to claim 34 and as seen in Figures 1A-2B, Elder et al disclose 
wherein the male thread portion is divided into a plurality of male thread portions (at 104, 105) along a pipe axis direction of the first pipe, and
the seal portion (at 152) of the pin is further provided between the male thread portions adjacent to each other in the pipe axis direction.

As best understood by Examiner, with regard to claim 37 and as seen in Figures 1-3, Elder et al disclose 
wherein the pin (at 101) further includes an abutment surface which is provided on a tip (abutment surface of 101 next to 174) or a base (abutment surface of 101 next to 171) of the pin.

Claim(s) 1, 9, 21 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaku et al EPO Patent No. EP 1,387,036 B1.

As best understood by Examiner, with regard to claim 1 and as seen in Figures 1A-2B, Nagasaku et al disclose a threaded connection connecting a first pipe and a second pipe, the threaded connection comprising:

a truncated cone shaped pin (at 10) which is an end of the first pipe (at P) and is inserted into the box, wherein
the pin includes a male thread portion (at 11) which is a tapered thread (paragraph 26, line 1), and a seal portion (at 12) which includes a tapered surface (paragraph 26, line 2), and
the box includes a female thread portion (at 21) which is a tapered thread (paragraph 26, lines 1, and 5-6), and a seal portion (at 22) which includes a tapered surface (paragraph 26, lines 2 and 6), and wherein
in a state after a make-up,
a root of the male thread portion and a crest of the female thread portion interfere with each other in a radial direction (see Figures 2A-2B),
the seal portion of the pin and the seal portion of the box interfere with each other in a radial direction (see Figure 1B),
a seal interference amount which is the diameter difference between an outer diameter of the seal portion (at 12) of the pin and an inner diameter of the seal portion (at 22) of the box in a state before the make-up (not shown in drawings but understood as two separate elements prior to make-up) is set to Is,
a thread interference amount which is the diameter difference between an outer diameter of the root of the male thread portion (at 11) and an inner diameter of the crest of the female thread portion (at 21) in a state before the make-up (not shown in drawings but understood as two separate elements prior to make-up) is set to It,
a taper of the tapered surface (at 12) of the pin is set to Ts,
a taper of the tapered thread (at 11 or 21) is set to Tt,

in a state before the make-up (not shown in drawings but understood as two separate elements prior to make-up), a minimum diameter of the tapered surface of the pin is smaller than a maximum diameter of the tapered surface of the box.

As best understood by Examiner, with regard to claim 9 and as seen in Figures 1A-2B, Nagasaku et al disclose
wherein the first pipe (at P) is a steel pipe (paragraph 9, line 4), and the second pipe (at C) is a coupling.

As best understood by Examiner, with regard to claim 21 and as seen in Figures 1A-2B, Nagasaku et al disclose a threaded connection connecting a first pipe and a second pipe, the threaded connection being prepared by:
providing a female thread portion (at 21) which is a tapered thread (paragraph 26, lines 1, and 5-6), and a seal portion (at 22) which includes a tapered surface (paragraph 26, lines 2 and 6), to a box which is an opening end of the second pipe;
providing a male thread portion (at 11) which is a tapered thread (paragraph 26, line 1), and a seal portion (at 12) which includes a tapered surface (paragraph 26, line 2), to a truncated cone shaped pin which is an end of the first pipe and is inserted into the box,
setting a minimum diameter of the tapered surface of the pin being smaller than a maximum diameter of the tapered surface of the box (configured to be set as such to allow the pin to be inserted into the box), and

in a state after a make-up,
a root of the male thread portion and a crest of the female thread portion interfere with each other in a radial direction (see Figures 2A-2B), 
the seal portion of the pin and the seal portion of the box interfere with each other in a radial direction (see Figure 1B),
a seal interference amount which is the diameter difference between an outer diameter of the seal portion (at 12) of the pin and an inner diameter of the seal portion (at 22) of the box in a state before the make-up (not shown in drawings but understood as two separate elements prior to make-up) is set to Is,
a thread interference amount which is the diameter difference between an outer diameter of the root of the male thread portion (at 11) and an inner diameter of the crest of the female thread portion (at 21) in a state before the make-up (not shown in drawings but understood as two separate elements prior to make-up) is set to It,
a taper of the tapered surface (at 12) of the pin is set to Ts,
a taper of the tapered thread (at 11 or 21) is set to Tt, and
Is, It, Ts and Tt satisfy an inequality Is/Ts > It/Tt.

As best understood by Examiner, with regard to claim 29 and as seen in Figures 1A-2B, Nagasaku et al disclose 
wherein the first pipe (at P) is a steel pipe (paragraph 9, line 4), and the second pipe is a coupling (at C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7-8, 12, 16, 19, 23, 26-28, 32, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noel et al.

As best understood by Examiner, with regard to claim 3, Noel et al disclose wherein the pin (at 11) further includes an R portion (portion between 17 and 18 – see Figure 3) which is provided on a tip side of the pin from the seal portion (at 17) of the pin, and but do not disclose that the box further includes an R portion which is provided on a tip side of the box from the seal portion of the box.  Adding an R portion to a tip side of the box would provide for a smoother and easier connection between the tip of the box and an abutment surface of the pin and create a secure threaded connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the box include an R portion which is provided on a tip 

As best understood by Examiner, with regard to claim 7, Noel et al disclose the claimed invention but do not disclose that an outer diameter of a body of the first pipe is 190 mm or more, an outer diameter of a body of the second pipe is 109 mm or more, and in the state before the make-up (Note: the invention as assembled in its final state is given patentable weight.  Intermediate steps are given little patentable weight.), an outer diameter of the box is more than 100% of the outer diameter of the body of the first pipe, and is less than 104% of the outer diameter of the body of the first pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an outer diameter of a body of the first pipe be 190 mm or more and an outer diameter of a body of the second pipe be 109 mm or more to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 8, Noel et al disclose the claimed invention but do not disclose that in the state before the make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered surface of the box is more than 0% of the outer diameter of the body of the first pipe, and is 0.3% or less of the outer diameter of the body of the first pipe (Note: the invention as assembled in its 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in a state before make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered surface of the box be more than 0% of the outer diameter of the body of the first pipe, and be 0.3% or less of the outer diameter of the body of the first pipe to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 12, Noel et al disclose wherein the pin (at 11) further includes an R portion (portion between 17 and 18 – see Figure 3) which is provided on a tip side of the pin from the seal portion (at 17) of the pin, and but do not disclose that the box further includes an R portion which is provided on a tip side of the box from the seal portion of the box.  Adding an R portion to a tip side of the box would provide for a smoother and easier connection between the tip of the box and an abutment surface of the pin and create a secure threaded connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the box include an R portion which is provided on a tip side of the box from the seal portion of the box to provide for a smoother and easier connection between the tip of the box and an abutment surface of the pin and create a secure threaded connection.


wherein the pin (at 11) further includes an abutment surface which is provided on a tip (at 18) or a base (at 14) of the pin.

As best understood by Examiner, with regard to claim 19, Noel et al disclose 
wherein each of the first pipe and the second pipe is a steel pipe (see column 11, lines 2-3).

As best understood by Examiner, with regard to claim 23, Noel et al disclose wherein the pin (at 11) further includes an R portion (portion between 17 and 18 – see Figure 3) which is provided on a tip side of the pin from the seal portion (at 17) of the pin, and but do not disclose that the box further includes an R portion which is provided on a tip side of the box from the seal portion of the box.  Adding an R portion to a tip side of the box would provide for a smoother and easier connection between the tip of the box and an abutment surface of the pin and create a secure threaded connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the box include an R portion which is provided on a tip side of the box from the seal portion of the box to provide for a smoother and easier connection between the tip of the box and an abutment surface of the pin and create a secure threaded connection.

As best understood by Examiner, with regard to claim 26, Noel et al disclose 


As best understood by Examiner, with regard to claim 27, Noel et al disclose the claimed invention but do not disclose that an outer diameter of a body of the first pipe is 190 mm or more, an outer diameter of a body of the second pipe is 109 mm or more, and in the state before the make-up (Note: the invention as assembled in its final state is given patentable weight.  Intermediate steps are given little patentable weight.), an outer diameter of the box is more than 100% of the outer diameter of the body of the first pipe, and is less than 104% of the outer diameter of the body of the first pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an outer diameter of a body of the first pipe be 190 mm or more and an outer diameter of a body of the second pipe be 109 mm or more to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 28, Noel et al disclose the claimed invention but do not disclose that in the state before the make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered surface of the box is more than 0% of the outer diameter of the body of the first pipe, and is 0.3% or less of the outer diameter of the body of the first pipe (Note: the invention as assembled in its final state is given patentable weight.  Intermediate steps are given little patentable weight.  Therefore, the final threaded connection is being considered.).
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 32, Noel et al disclose wherein the pin (at 11) further includes an R portion (portion between 17 and 18 – see Figure 3) which is provided on a tip side of the pin from the seal portion (at 17) of the pin, and but do not disclose that the box further includes an R portion which is provided on a tip side of the box from the seal portion of the box.  Adding an R portion to a tip side of the box would provide for a smoother and easier connection between the tip of the box and an abutment surface of the pin and create a secure threaded connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the box include an R portion which is provided on a tip side of the box from the seal portion of the box to provide for a smoother and easier connection between the tip of the box and an abutment surface of the pin and create a secure threaded connection.

As best understood by Examiner, with regard to claim 36, Noel et al disclose 


As best understood by Examiner, with regard to claim 39, Noel et al disclose 
wherein each of the first pipe and the second pipe is a steel pipe (see column 11, lines 2-3).

Claim(s) 6-8, 20, 26-28 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder et al.

As best understood by Examiner, with regard to claim 6, Elder et al disclose that the first and second pipes are metal pipes (as a metal to metal seal is created between the first and second pipes – paragraph 22) but do not disclose that each of the first pipe and the second pipe is a steel pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first pipe and the second pipe be a steel pipe to create a stronger connection and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As best understood by Examiner, with regard to claim 7, Elder et al disclose the claimed invention but do not disclose that an outer diameter of a body of the first pipe is 190 mm or more, an outer diameter of a body of the second pipe is 109 mm or more, and in the state before 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an outer diameter of a body of the first pipe be 190 mm or more and an outer diameter of a body of the second pipe be 109 mm or more to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 8, Elder et al disclose the claimed invention but do not disclose that in the state before the make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered surface of the box is more than 0% of the outer diameter of the body of the first pipe, and is 0.3% or less of the outer diameter of the body of the first pipe (Note: the invention as assembled in its final state is given patentable weight.  Intermediate steps are given little patentable weight.  Therefore, the final threaded connection is being considered.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in a state before make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered surface of the box be more than 0% of the outer diameter of the body of the first pipe, and be 0.3% or less of the outer diameter of the body of the first pipe to allow for an easier connection In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 20, Elder et al disclose that the first and second pipes are metal pipes (as a metal to metal seal is created between the first and second pipes – paragraph 22) but do not disclose that each of the first pipe and the second pipe is a steel pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first pipe and the second pipe be a steel pipe to create a stronger connection and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As best understood by Examiner, with regard to claim 26, Elder et al disclose that the first and second pipes are metal pipes (as a metal to metal seal is created between the first and second pipes – paragraph 22) but do not disclose that each of the first pipe and the second pipe is a steel pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first pipe and the second pipe be a steel pipe to create a stronger connection and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an outer diameter of a body of the first pipe be 190 mm or more and an outer diameter of a body of the second pipe be 109 mm or more to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 28, Elder et al disclose the claimed invention but do not disclose that in the state before the make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered surface of the box is more than 0% of the outer diameter of the body of the first pipe, and is 0.3% or less of the outer diameter of the body of the first pipe (Note: the invention as assembled in its final state is given patentable weight.  Intermediate steps are given little patentable weight.  Therefore, the final threaded connection is being considered.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in a state before make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 40, Elder et al disclose that the first and second pipes are metal pipes (as a metal to metal seal is created between the first and second pipes – paragraph 22) but do not disclose that each of the first pipe and the second pipe is a steel pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first pipe and the second pipe be a steel pipe to create a stronger connection and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 10, 11, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaku et al EPO Patent No. EP 1,387,036 B1.

As best understood by Examiner, with regard to claim 10, Nagasaku et al disclose the claimed invention but do not disclose that an outer diameter of a body of the first pipe is 190 mm or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an outer diameter of a body of the first pipe be 190 mm or In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 11, Nagasaku et al disclose the claimed invention but do not disclose that in the state before the make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered surface of the box is more than 0% of the outer diameter of the body of the first pipe, and is 0.3% or less of the outer diameter of the body of the first pipe (Note: the invention as assembled in its final state is given patentable weight.  Intermediate steps are given little patentable weight.  Therefore, the final threaded connection is being considered.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in a state before make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered surface of the box be more than 0% of the outer diameter of the body of the first pipe, and be 0.3% or less of the outer diameter of the body of the first pipe to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 30, Nagasaku et al disclose the claimed invention but do not disclose that an outer diameter of a body of the first pipe is 190 mm or more.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 31, Nagasaku et al disclose the claimed invention but do not disclose that in the state before the make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered surface of the box is more than 0% of the outer diameter of the body of the first pipe, and is 0.3% or less of the outer diameter of the body of the first pipe (Note: the invention as assembled in its final state is given patentable weight.  Intermediate steps are given little patentable weight.  Therefore, the final threaded connection is being considered.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in a state before make-up, a difference between the minimum diameter of the tapered surface of the pin and the maximum diameter of the tapered surface of the box be more than 0% of the outer diameter of the body of the first pipe, and be 0.3% or less of the outer diameter of the body of the first pipe to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment of claims 1 and 21 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679